Citation Nr: 1116408	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2006, the Veteran cancelled his request for a hearing before the Board.  In August 2006, the Veteran appeared at a hearing before a Decision Review Officer hearing.  A transcript of the hearing is in the record. 

In April 2009, the Board remanded the issues for further development.  In 2010, the Board requested an expert opinion from the Veteran's Health Administration (VHA).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The current left knee disability, arthritis, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; a left knee arthritis was first documented after service beyond the one-year presumptive period for a left knee arthritis as a chronic disease; the current left knee disability, arthritis, is unrelated to an injury or disease or event in origin.  






2. The current left elbow disability, arthritis, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; a left elbow arthritis was first documented after service beyond the one-year presumptive period for a left elbow arthritis as a chronic disease; the current left elbow disability, arthritis, is unrelated to an injury or disease or event in service.  

3. The current left shoulder disability, arthritis, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; a left shoulder disability, arthritis, was first documented after service beyond the one-year presumptive period for a left shoulder arthritis as a chronic disease; the current left shoulder disability, arthritis, is unrelated to an injury or disease or event in service.  


CONCLUSIONS OF LAW

1. The left knee disability, arthritis, was not incurred in or aggravated by service and service connection for the left knee disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. The left elbow disability, arthritis, was not incurred in or aggravated by service and service connection for the left elbow disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3. The left shoulder disability, arthritis, was not incurred in or aggravated by service and service connection for the left shoulder disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in September 2005.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  



The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice, pertaining to the provisions for the effective date of a claim and for the degree of disability, was not provided in a VCAA letter, the notice was deficient, but as the claims of service connection for a left knee disability, left elbow disability, and left shoulder disability are denied, no effective date or disability rating, which are the downstream elements of claim of service connection, following the grant of service connection, is assignable.  Therefore the limited content error in the VCAA notice as to these downstream elements does not affect the essential fairness of the adjudication of the claims of service connection, and error is nonprejudicial. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, records from the Social Security Administration, and VA records.  

The Veteran was also afforded a VA examination in October 2005 and in June 2009.  VHA opinions were obtained in November 2010 and in January 2011.  




When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examination in October 2005 did not provide a nexus opinion, and the VA examination in June 2009 and VHA opinion in November 2010 did not provide an adequate rationale, the VHA expert in January 2011 provided a fully adequate opinion which was predicated on a thorough review of the claims folder and included an explanation for the opinion expressed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran in March 2011, contended that the VHA opinion of January 2011 was inadequate because it was speculative.  In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390. It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id. 

Here, the VHA expert in January 2011 explained that as a Board certified Orthopedic Surgeon he was compelled to qualify his opinion as speculative because there were no confirming documents to verify the injuries in service, diagnoses or treatment and their relationship to the present findings.  As the VHA expert's explanation was based on an accurate characterization and review of the evidence of record, and he elaborated on the reasons for his conclusions after accurately reviewing the claims folder, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 





In March 2011, the Veteran also argued that a part of his service treatment records were lost.  In August 2005, the National Personnel Records Center indicated that all service treatment records were sent and there are no outstanding service records to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran does not claim his in-service injuries were due to combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

In a copy of a letter from the Veteran to his parents, dated stamped in January 1972, the Veteran stated he had not been going to training for about a week because he knocked his knee (neither right or left knee was identified) out of place.  The service treatment records do show that on the report of medical history in March 1974, close to the time of separation from service, the Veteran gave a history of a painful or "tricked" shoulder, elbow, and knee.  No abnormal findings were found on physical examination. 

On the basis of the service treatment records alone, a left knee, left elbow, or left shoulder disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

After service, degenerative joint disease, arthritis, by X-ray of the left knee, left elbow, and left shoulder was first documented in June 2009 well beyond the one-year presumptive period following separation from service in 1974 for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As knee, elbow, and shoulder symptoms were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic disabilities of the left knee, left elbow, or left shoulder in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only one notation of problems close to the time of separation, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to the current left knee disability, left elbow disability, and left shoulder disability, first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

In several statements the Veteran asserted that he injured his left knee, left elbow, and left shoulder during service.  In August 2006, the Veteran testified that in January 1972 in Korea in a field exercise he injured his left knee, left elbow, and left shoulder on a road march, when he fell in a ravine and slid about 30 feet in full gear.  VA records show that in November 2005 the Veteran reported that for 30 years his left knee popped out of joint.  VA records show that in May 2007 the Veteran stated he injured his left knee, left elbow, and left shoulder while on a field exercise in service and he was on crutches and light duty for three weeks.  

The evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his current left knee, left elbow, and left shoulder disabilities began in service. 

As a lay person, the Veteran is competent to describe knee, elbow, and shoulder symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

And the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).

As the Veteran is competent to describe left knee, left elbow, and left shoulder symptoms and as the Board finds that the Veteran's statements and testimony in describing the injuries credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current claimed disabilities, arthritis, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, arthritis of the left knee, left elbow, or left shoulder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of arthritis of the left knee, left elbow, or left shoulder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical condition is not one under case law that has been found to be capable of lay observation, and as the complexity of the medical diagnosis (the diagnosis was made by interpreting X-rays) is not one readily observable by a lay person, the presence or diagnosis of arthritis is not a simple medical condition that the Veteran is competent to identify or to diagnose.  See Jandreau at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has the current left knee, left elbow, or left shoulder disability since service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of the current disabilities since service based on continuity.  

To extent the Veteran offers an opinion that his current disabilities are related to the fall in service, , as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.   



As the Veteran's opinion on medical causation cannot be reasonably based on his personal observation, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, the Veteran's opinion on causation is not competent evidence.   And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinion on causation is not competent evidence and the Veteran's opinion is not admissible as evidence of continuity.

And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no pertinent diagnosis before 2005, which is inconclusive evidence of continuity since separation from service in 1974.  

As for the Veteran describing symptoms which support a later diagnosis by a medical professional, where, as here, there is a question of a medical diagnosis or of medical causation, which is not personally observable by the Veteran as a lay person, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, competent medical evidence is required to support the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

As for the competent evidence of record, after service, there was no pertinent history or findings when the Veteran was evaluated for a work-related injury in 1987, involving the cervical and lumbar segments of the spine, or on physical examination for the purpose of applying for benefits from the Social Security Administration. 

Private medical records in June 2005 show the Veteran had pain and degenerative changes in his left knee and left elbow.  

On VA examination in October 2005, the Veteran stated that during service in a field exercise in 1972 he injured his left shoulder, left elbow, and left knee, and that since service he has dislocated his knee about 10 times and dislocated his shoulder twice.  The diagnoses were left shoulder strain, left elbow strain, and left knee strain.

On VA examination in June 2009, the Veteran reported that he injured his left shoulder, elbow and knee during service and was bedridden and on crutches for two weeks.  His left knee was swollen for two weeks.  X-rays associated with the examination show degenerative joint disease of the left shoulder, left elbow, and left knee.  The examiner noted that after service the Veteran worked in construction as a pipe fitter's helper and as a welder.  The diagnoses were degenerative disease of the left shoulder, left elbow, and left knee associated with left shoulder strain, left elbow strain, and left knee strain.  The VA examiner expressed the opinion that the current left shoulder, left elbow, and left knee disabilities were unrelated to an injury in 1972 as there were no service treatment records to give credence to the claims and the Veteran had arthritis in many joints. 

In 2010 the Board sought an opinion from the Veteran's Health Administration (VHA).  The VHA expert was asked to review the record and furnish an opinion with respect to the following questions.  

1).  Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current degenerative joint disease and strain of the left shoulder is attributable to an injury in service in January 1972.







In formulating the opinion: 

Please consider that the Veteran is competent to state that he fell on road march and his letter in January 1972 gives credence to his history of an injury, although the Veteran did not refer to a left shoulder injury.

Also please comment on the clinical significance that a left shoulder abnormality was not shown in the service, but the Veteran did provide a history of a painful or "tricked" shoulder and after service the current left shoulder disability was first documented in October 2005.

2).  Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current degenerative joint disease and strain of the left elbow is attributable to an injury in service in January 1972.

In formulating the opinion: 

Please consider that the Veteran is competent to state that he fell on road march and his letter in January 1972 gives credence to his history of an injury, although the Veteran did not refer to a left elbow injury.  




Also please comment on the clinical significance that a left elbow abnormality was not shown in the service, but the Veteran did provide a history of a painful or "tricked" elbow and after service the current left elbow disability was first documented in October 2005.

3).  Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current degenerative joint disease and strain of the left knee is attributable to an injury in service in January 1972.

In formulating the opinion: 

Please consider that the Veteran is competent to state that he fell on road march and his letter in January 1972 gives credence to his history of an injury, and the Veteran did refer to a knee injury.  

Also please comment on the clinical significance that a left knee abnormality was not shown in the service, but the Veteran did provide a history of a painful or "tricked" knee and after service the current left knee disability was first documented in October 2005.




In August 2010, a VHA expert expressed the opinion that it was less likely than not that the current degenerative joint disease and strain of the left knee, left elbow, and left shoulder were attributable to an injury in service in 1972.  The VHA expert noted the Veteran had bilateral systemic disease not related to an isolated injury in service.  

In January 2011, another VHA opinion was obtained.  The VHA expert determined that there was no evidence to suggest a relationship between the Veteran's current left knee disability, left elbow disability, and left shoulder disability and the claimed injuries in service, noting that there were no confirming documents to verify the injuries in service, diagnoses or treatment and their relationship to the present findings.  He concluded that based on his experience and expertise as a Board certified Orthopedic Surgeon the present left knee disability, left elbow disability, and left shoulder disability were not related the Veteran's claimed injuries during service in 1972.  

The VHA experts are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  The Board does find that the VHA expert, who is an orthopedic surgeon, is exceptionally qualified to render an opinion in this case. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  

Considering the analytical findings and the details of the opinions, the Board places more weight on the opinion from the VHA expert, who is an orthopedic surgeon, for the following reasons.  The VHA expert considered the Veteran's fall on a road march in service and the post-service medical evidence and applied his analysis to the significant facts of case of case.  

For these reasons, the VHA expert's opinion is persuasive evidence against the claim on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Also, the Board finds that the opinion expressed by the VHA expert in August 2010 has no probative value on continuity under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), because it was more conclusionary than explanatory. 

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability, arthritis, is denied.  

Service connection for a left elbow disability, arthritis, is denied.

Service connection for a left shoulder disability, arthritis, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


